DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to respond, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Specification
The abstract of the disclosure is objected to because:
Lines 3-4, replace “patterns ,multilayered” with “patterns, multilayered”
Line 5, replace “suppressant .In-order” with “suppressant. In-order”
Line 6, replace “system “is” with “system” is”
Line 9, replace “rail ,other” with “rail, other”
Correction is required.  See MPEP § 608.01(b).
The examiner notes that there appears to be multiple different full versions of the specification which have been filed. The most recent full version of the specification appears to have been filed on 02/21/20. The examiner assumes that this was meant to be filed as a substitute specification. However, the examiner notes that the substitute specification as filed on 02/21/20 appears to be also contain strikethroughs and deletions and no “clean” version of the substitute specification appears to be present. Which is improper. However, for purposes of examination, the examiner is assuming that the 22 page specification as filed on 02/21/20 is mean to be the “clean” version of the substitute specification to be used for the purposes of examining the current application.
The substitute specification as filed on 02/21/20 is objected to because of the following informalities:
Paragraph [0003], Line 2, replace “system  ,  can” with --system, can--
Paragraph [0016], Line 2, replace “1, 3, 4, 5 ,6,7,8,11” with --1, 3, 4, 5, 6, 7, 8, 11--
Paragraph [0016], Line 2, replace “1 ,” with --1,--
Paragraph [0016], Line 4, replace “13 . The” with --13. The--
Paragraph [0016], Line 6, replace “box1” with --box 1--
Paragraph [0016], Line 9, replace “plates14.” with --plates 14.--
Paragraph [0017], Line 2, replace “box11.” with --box 11.--
Paragraph [0018], Lines 1-2, replace “1, 3, 4, 5 ,6, 7,8,9,11,12 is [[are]]” with --1, 3, 4, 5, 6, 7, 8, 9, 11, 12 is--
Paragraph [0018], Line 3, replace “gets attached” with --gets attached--
Paragraph [0018], Line 4, replace “box2” with --box 2--
Paragraph [0018], Line 6, replace “plates3” with --plates 3--
Paragraph [0018], Line 8, replace “sensor18” with --sensor 18--
Paragraph [0018], Line 8, replace “box2.” with --box 2.--
Paragraph [0019], Line 1, replace “Fig.1,5,6,7,8,11,12” with --Fig. 1, 5, 6, 7, 8, 11, and 12--
Paragraph [0019], Line 3, replace “pipe/pipes12” with --pipe/pipes 12--
Paragraph [0019], Line 6, replace “box1” with --box 1--
Paragraph [0019], Lines 10-11, replace “innermost box 1outer most box2 and outer most box 2 inner most box 1” with --inner most box 1 and outer most box 2--
Paragraph [0020], Line 3, replace “hard)5” with --hard) 5--
Paragraph [0020], Line 4, replace “stiff(hard)6” with --stiff(hard) 6--
Paragraph [0020], Lines 4-7, replace “manner; inner most chamber springs fixing to inner box1 and middle plate 3 ;middle chambered springs fixing to middle plates 3 and outer most chambered springs fixing to outer box2 and middle plate3 which will be fixed to the one outer box 2, two middle plates 3 and one inner box 1 for a 3 chambered ACIR.” with --manner; inner most chamber springs fixing to inner box 1 and middle plate 3; middle chambered springs fixing to middle plates 3 and outer most chambered springs fixing to outer box 2 and middle plate 3.--
Paragraph [0022], Line 11, replace “pipe12” with --pipe 12--
Paragraph [0023], Lines 12-13, replace “ first [[one]] recoil  arresting plate[[s]] and second another plate and second and third recoil arresting plates ” with --first recoil arresting plate and second plate and second and third recoil arresting plates--
Paragraph [0024], Line 3, replace “1 ,” with --1,--
Paragraph [0025], Line 4, replace “box11” with --box 11--
Paragraph [0025], Last Line, replace “4,5,6” with --4, 5, 6--
Paragraph [0026], Line 3, replace “1,3,4,5,6” with --1, 3, 4, 5, 6--
Paragraph [0027], Line 1, replace “Fig.1,3,4,5,6” with --Fig. 1, 3, 4, 5, 6--
Paragraph [0027], Line 2, replace “9,10” with --9, 10--
Paragraph [0027], Line 3, replace “15 ,which” with --15, which--
Paragraph [0028], Line 3, replace “9,10” with --9, 10--
Paragraph [0028], Line 3, replace “1,3,4,5,6.” with --1, 3, 4, 5, and 6.--
Paragraph [0029], Line 4, replace “15d  .” with --15d.--
Paragraph [0031], Line 2, replace “(15 a)” with --(15a)--
Paragraph [0044], Line 4, replace “fig1,3,4,5,6,7,8 incase” with --Fig. 1, 3, 4, 5, 6, 7, 8 in case--
Paragraph [0045], Lie 2, replace “2)  ,” with --2),--
Paragraph [0045], Line 3, replace “3),in” with --3), in--
Paragraph [0047], Line 1, replace “3,5,7-chambers” with --3, 5, 7 - chambers--
Paragraph [0047], Line 1, replace “type” with --type.--
Paragraph [0048], Line 1, replace “3,4,5, 6, 7-chambers” with --3, 4, 5, 6, 7 – chambers--
Paragraph [0050], Line 2, replace “chambers, ,” with --chambers,--
Paragraph [0051], Line 3, replace “made ,” with --made,--
Paragraph [0053], Line 3, replace “device ,” with --device,--
Paragraph [0059], Line 1, replace “made ,” with --made,--
Paragraph [0061], Line 1, replace “Car” with --Car.--
Paragraph [0065], Line 1, replace “Fig .6.Top” with --Fig. 6. Top--
Paragraph [0066], Line 1, replace “7.Side” with --7. Side--
Paragraph [0068], Line 1, replace “_Fig.9.” with --Fig. 9--
Paragraph [0069], Line 1, replace “Fig.10.” with --Fig. 10.--
Paragraph [0069], Line 1, replace “bag” with --bag.--
Paragraph [0070], Line 1, replace “Fig.11.” with --Fig. 11.--
Paragraph [0070], Line 2, replace “Reducer” with --Reducer.--
Paragraph [0071], Line 2, replace “Reducer” with --Reducer.--
Paragraph [0072], Line 2, replace “bridge” with --bridge.--
Paragraph [0074], Line 1, replace “—In” with --In--
Paragraph [0076], Line 3, replace “vehicle.-This” with --vehicle. This--
Paragraph [0076], Lines 7-8, replace “available .Morever ,” with --available. Moreover,--
Paragraph [0077], Line 1, replace “3,during” with --3, during--
Paragraph [0080], Last Line, replace “4 ,5” with --4, 5,--
Paragraph [0084], Line 3, replace “which  ,” with --which,--
Paragraph [0085], Last Line, replace “15d .” with --15d.--
Paragraph [0086], Line 2, replace “plates3 and inner box1 attaching these springs .,” with --plates 3 and inner box 1 attaching these springs,--
Paragraph [0086], Last Line, replace “chamber;” with --chamber.--
Paragraph [0087], Line 15, replace “extent .This” with --extent. This--
Paragraph [0087], Line 16, replace “plates3,” with --plates 3,--
Paragraph [0089], Line 9, replace “compressed..” with --compressed.--
Paragraph [0089], Last Line, replace “box1” with --box 1--
Paragraph [0091], Line 3, replace “materials .Due” with --materials. Due--
Delete Pages 21 and 22 of the specification.
Appropriate correction is required.
The examiner notes that in order to submit a proper “substitute specification” fixing all of the above noted issues, the following documents should be submitted:
A proper “Substitute Specification” requires three documents as follows:
Substitute Specification – Amended Copy – Take your most recent “specification” that you filed, and place the title “Substitute Specification – Amended Copy” at the top of the first page of the specification. This will be the copy of your 22 page specification that you filed on 02/21/20 in your application. You will then go through this document and show what is being added to the specification by underling what is being added, and crossing through what is being deleted. If you are making substantial changes to a specification, feel free to just cross through the entire paragraph and then the new paragraph would just be completely underlined. An example of this would be as follows. Imagine in your specification had the sentence “My favorite dog is a dalmatian.” If I wanted to change the sentence in my specification and show the changes being made, I would change the above noted sentence to state “My least favorite dog is a dalmatian golden doodle.” As you can see I showed the changes being made by underling what is being added and crossing through what is being deleted. 
Substitute Specification – Clean Copy – This is just the final version of the specification. I.e., take a copy of the above noted “Substitute Specification – Amended Copy”, and replace the title “Substitute Specification – Amended Copy” with “Substitute Specification – Clean Copy”. You will then remove all of the items being deleted and remove all of the underlining’s. I.e., this should be a “clean” version of the specification that you would expect to be published in an official patent. This is the final specification that would appear in any patent that you would be issued. 
Substitute Specification Statement – Create a separate WORD document titled “Substitute Specification Statement for Application #********.” Under this title put this statement word for word: “The substitute specification contains no new matter.” This statement just legally states that the substitute specification contains no new matter. You need to sign under this statement with either one of a cursive signature or an electronic signature, over top of a typed signature. An electronic signature just being your first and last name in between forward slashes. For example, as my name is “Joshua Rodden”, my electronic signature would simply be /JOSHUA RODDEN/ over Joshua Rodden. 

Claim Objections
Claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29 and 30 are objected to because of the following informalities:  
Claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29 and 30 all appear to have multiple formatting issues which should be addressed. For example, line 2 of claim 1 recites “end  ,  rear” should be replaced with “end, rear”. Applicant should look through all of the claims for similar formatting issues.
Several of the claims appear to contain text within a parenthesis such as “(chamber 1)” as noted in claim 1. However, applicant is reminded that claim language located within a parenthesis is not considered to be part of the actual claim language. Should applicant wish that the language within each parenthesis is meant to be part of the claim language, the parenthesis should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The examiner has attempted to note several of the major 112 issues present, but notes that the claims are replete with 112 issues, and not all issues will be pointed out with specificity.
Claims 1 -2 recite “with Spring, Plate and Cushioning materials…” However, the rest of claim 1 goes on to recite additional “springs”, “plates” and “cushioning materials”. Thus leaving it indefinite and unclear as to what is being referenced in lines 1-2 of claim 1 and her it is mean to be part of the rest of the claim. For purposes of examination, the examiner assumes that the phrase “with Spring, Plate and Cushioning materials…” is not required in lines 1-2 of claim 1 as these items are set forth later in claim 1. 
Claim 1, Lines 6-7 recite “having multiunit comprised of:…” However, as the preamble of claim 1 is extensive, it is indefinite and unclear as to what is being referenced in terms of the term “comprised of:”. For purposes of examination, the examiner assumes that the “reducer” is being referenced and that the phrase “having multiunit comprised of:…” is meant to recite “, the reducer comprised of:…”.
Claim 1 recites “multilayered middle plates” in line 10. However, it is indefinite and unclear as to whether the applicant means that each individual “middle plate” is multilayered or whether the applicant means to imply that the “middles plates” together are “multilayered” in pattern? For purposes of examination, the examiner assumes that the applicant actually means to state that “middle plates” together are “multilayered” in pattern. The claim should be modified to indicate as such.
 Claim 1 recites “multi-chambered springs” in line 11. However, it is indefinite and unclear as to whether the applicant means that each individual “springs” is multi-chambered or whether the applicant means to imply that the “springs” together are in some sort of multi-chambered pattern? For purposes of examination, the examiner assumes that the applicant actually means to state that the “springs” together are in some sort of multi-chambered pattern. The claim should be modified to indicate as such.
Claim 1, Line 13 recites “can be.” However, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To overcome this rejection, the examiner recommends replacing the phrase “can be” with “configured to be”. The examiner notes that this rejection applies to any use of “can be” which appears to be used throughout claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29, and 30.
Claim 1, Lines 16-17 recite “depending on the number of chambers….” However, applicant is reminded that claim must be definitive in nature and cannot reference multiple unknown scenarios (i.e., the unknown scenario being how many chambers are present). I.e., applicant uses the term “depending on” which in this instance appears to reference a multitude of possible unknown scenarios. This is improper as the exact scenarios being claimed must be definitive and detailed without referencing possible unknown scenarios. I.e., the claims must either set forth a range of the number of chambers or state a specific number of the chambers. The applicant should look through all of claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29, and 30 for other instances of “depending on” which appear to reference unknown scenarios and remove these from the claims as they appear to be indefinite in nature.
Claim 1 appears to recite several embodiments of the invention simultaneously. For example, claim 1 has set forth at least four separate embodiments of invention at the same time. Specifically:
An embodiment of the invention in which the springs are arranged in a symmetric pattern having three chambers.
An embodiment of the invention in which the springs are arranged in a symmetric pattern having five chambers.
An embodiment of the invention in which the springs are arranged in a progressive pattern having three chambers.
An embodiment of the invention in which the springs are arranged in a progressive pattern having five chambers.
However, the examiner notes that multiple different embodiments of an invention cannot be claimed simultaneously when it is NOT possible for multiple of the embodiments to coexist at the same time. For example, both the symmetric and the progressive embodiments of the reducer cannot coexist within the same reducer. This means that claim 1 and all of the dependent claims of 1 should be modified to indicate that each of the four above noted embodiments are alternatively claimed with regards to one another and not simultaneously claimed.
Claim 1, Line 19 recites “(chamber 1)” as noted in claim 1. However, applicant is reminded that claim language located within a parenthesis is not considered to be part of the actual claim language. It is therefore, indefinite and unclear as to whether the language within each individual parenthesis is actually meant to be part of the invention as claimed? Should applicant wish that the language within each parenthesis is meant to be part of the claim language, the parenthesis should be removed. Applicant should look through all of claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29, and 30 as the use of parenthesis appears to be used throughout all of the claim.
Claim 1 appears to refence the same elements using different names. For example, in claim 1, some embodiments appear to reference the outer chamber as BOTH the “outer chamber” and the “1st chamber”. However, applicant is reminded that each element as claimed should be given a SINGLE, identical name to avoid confusion. As applicant has referenced several elements of the invention using different terms, the claims frequently become confusing and indefinite and unclear as to what is actually being claimed. Applicant should look through each of claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29, and 30 to make sure that each element of the claim is being identically referenced throughout the claims.
Claim 1 recites the limitation "the outer chamber" in Line 19.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the term “antecedent basis” means that anytime an element is first introduced, it should be preceded by one of “a”, “an” or nothing with each subsequent reference to that element being preceded by one of “the” or “said.” In this instance, as line 19 is the first time the element of “outer chamber” is referenced, it should be preceded by “an” and recited as “an outer chamber”, with each subsequent reference to the “outer chamber” being “the outer chamber.” The examiner notes that this is just one example of an antecedent basis issue and that the claims appear to be replete with antecedent basis issues. The applicant should look through all of claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29, and 30 to find similar style antecedent basis issues. 
The examiner notes that both complying with using identical claim language to described each element as claimed, and complying with antecedent basis issues as noted above would fix additional issues related to multiple of the same element being recited/claimed. For example, claim 1, Line 32 appears to recite “portion of pipe pairs/pipes”, with line 34 of claim 1 later reciting “multiple pairs of pipes…” Therefore, it is indefinite and unclear as to whether the “pipe pairs/pipes” as recited in line 32 are meant to be the same claim elements as the “multiple pairs of pipes” as recited in line 34 of claim 1 or different/additional claim elements? Again, the examiner notes that adhering to both using identical claim language to describe each element as claimed, and complying with antecedent basis issues as noted above would fix the issues of understanding whether applicant was claiming multiples of the same claim element.
Claim 1, the last two lines recite “placement of crash sensors within the device such that the normal functioning of air bags are not hampered.” However, it is indefinite and unclear as to whether the applicant actually means to claim the “crash sensors” or just the ability of the “reducer” to receive said “crash sensors”? For purposes of examination, the examiner assumes that the “crash sensors” in claim 1 are only meant to be the intended use of the reducer as claimed. I.e., the reducer of claim 1 has the capability to hold the “crash sensors.” The examiner notes that applicant should look through each of claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29, and 30 to check if the intended use of the invention is not intended to actually be claimed. In instances when the intended use is not meant to actually be claimed, the intended use of the invention should likely be preceded by one of “for” or “configured to” type language.

Allowable Subject Matter
Claims 1, 2, 4, 6, 7, 9, 10, 13, 15, 16, 24, 25, 27, 29, and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649